Mr. Justice Scholeield delivered the opinion of the Court: The reasons urged by counsel for appellant for a reversal of the judgment of the Appellate Court are, in our opinion, insufficient. They will be briefly considered in the order in which they are presented in the printed arguments filed with the record. First — It is contended that it appears from the supplemental bill, the evidence and the recitals in the decree, that all that is enjoined was done when the supplemental bill was filed. The supplemental bill recites that since the issuing of the injunction upon the original bill, “defendant Newell, or some one under him, has made an excavation three feet wide and two or three feet in depth on the east side of said private alley, and is about to close up the same and take possession thereof.” This is not, as seems to be supposed by counsel for appellant, equivalent to an allegation that the excavation was at that time completed or the alley closed or taken possession of by Newell. On the contrary, the language, “is about to close up the same and take possession thereof,” shows, as plainly as words can, that the wrong is only then being done and is not completed, and the decree finds, and the evidence clearly warrants, the finding that an excavation, precisely as described in the supplemental bill, had been made, but not that the excavation had been completed, ivhen that bill was filed; that Newell had closed by a pair of gates and was about to fence up and take possession of the alley. And so an injunction then stopping everything in the exact plight and condition it then was would necessarily prevent Newell from completing or doing anything inore to the excavation, and from fencing up and taking possession of the alley and excluding appellee from its use, — and this is precisely what the court decreed. If appellee was otherwise entitled to enjoin Newell from closing the alley so as to deprive her from using it, the mere fact that he had already done many acts in that direction did not prevent her having enjoined any acts, that were threatened and yet remained to be done, to completely deprive her of the use of the alley. Second — Appellants invoke, as against this decree, the rule that equity will only interpose to prevent a threatened nuisance where the injury will be irreparable, where the complainant’s right is clear, and where proof of the facts upon which the complainant rests is of the most convincing character. There is here no question as to the. character of the act threatened, and complainant’s right does not seem, to be seriously contested. The execution of the plat under which complainant claims her easement, and the sale of lots after-wards in conformity therewith, are clearly proved, and there is no attempt to prove anything to the contrary. Indeed, in appellants’ answer the execution of the plat is admitted, and its effect, only, is denied. Appellants seem, at the time of filing the answer, to have been under the impression that appellee could derive nó rights under the plat unless it had been accepted by the city or the public, and he'nce denied that there had ever been such acceptance. But appellee’s right is established by showing that she owns an easement, — the right of passage, — as an incident to her ownership of her lot. We have held that “where the owner of two tenements, or of an entire estate, has so arranged and adapted them that one tenement or one portion of the estate derives a benefit and advantage from the other, of a permanent, open and visible character, and he sells a portion of the property, the purchaser will take the tenement or portion sold with all the benefits and burdens which so appear at the time of the sale to belong to it. It is not necessary, in such ease, that the easement claimed by the grantee must be really necessary for the enjoyment of the estate granted. It is sufficient if it is highly convenient and beneficial therefor.” Cihak v. Klekr et al. 117 Ill. 643. The width of the alley, its connections, and the uses to which it has been and is susceptible of being hereafter devoted, are involved in no doubt. “Irreparable injury,” as used in the law of injunctions, does not necessarily mean “that the injury is beyond the possibility of compensation in damages, nor that it must be very great. And the fact that no actual damages can be proved, so that in an action at law the jury could award nominal damages,, only, often furnishes the very best reason why a court of equity' should interfere in a ease where the nuisance is a continuous one.” (Elliott on Eoads and Streets, 497.) And Story cites as instances where equity will afford a remedy by injunction, “where easements or servitudes are annexed by grant or covenant, or otherwise, to private estates, or where privileges of a public nature, and yet beneficial to private estates, are secured to the proprietors, contiguous to public squares or other places dedicated to public uses.” (2 Story’s Eq. sec. 927.) And this court has, in harmony with these authorities, held that injunction will lie to prevent obstructions to a private way, on the ground that the party has no adequate remedy at law. (McCann et al v. Day, 57 Ill. 101.) And alike in principle are the rulings in Peoria v. Johnston, 56 Ill. 45; Green v. Oakes, 17 id. 250; Snell v. Buresh, 123 id. 151. In Oswald v. Wolf, 129 Ill. 200, cited by counsel for appellants, the right of the complainant was, to say the least, extremely doubtful, and not, as is appellee’s right here, clearly established by the evidence, and nothing therein said is in conflict with what was decided in the cases cited supra. ■ Third — Appellee’s cross-error, that the court erred in not decreeing a renewal of the obstructions, can not be considered here, since it was not assigned upon the record of the Superior Court when that record was reviewed by the Appellate Court. We can, on this appeal, only review the rulings of the Appellate Court. The judgment of the Appellate Court is affirmed. Judgment affirmed.